Appeal from a decision of the Workmen’s Compensation Board, filed March 11,1970, which disallowed a claim for compensation under the Workmen’s Compensation Law. There was substantial evidence to support the board’s finding that claimant’s employment was that of a clerk, not enumerated as a hazardous occupation under section 3 of said law, and that her duties did not require her to operate a hand truck nor was she operating same. Decision affirmed, without costs. Herlihy, P. J., Reynolds, Greenblott, Cooke and Simons, JJ., concur.